Citation Nr: 1202679	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for a stomach condition.

5.  Entitlement to service connection for a bilateral eye disorder, to include diminished visual acuity.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lymph node condition to include as secondary to the service-connected fungus condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

The issues of service connection for a stomach condition, for epilepsy, and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not relate the Veteran's lung cancer to either his time in service or to a service connected disability.

2.  Evidence of a current eye disorder, aside from diminished visual acuity, has not been presented; and there is no suggestion that any decrease in visual acuity was caused or aggravated by an in-service disease or injury.

3.  The RO denied the Veteran's claim of entitlement to service connection for a lymph node disorder in a September 2005 rating decision.  The Veteran was notified of the decision, but did not file an appeal.

4.  Evidence obtained since September 2005 does not raise a reasonable possibility of substantiating the claim for service connection for a lymph node disorder.


CONCLUSIONS OF LAW

1.  Criteria for service connection for lung cancer have not been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 
2.  Criteria for service connection for an eye disorder, to include diminished visual acuity, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The September 2005 rating decision which denied entitlement to service connection for a lymph node disorder is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of entitlement to service connection for a lymph node condition was denied by a September 2005 rating decision which is now final.  38 U.S.C.A.  § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In this case, the Veteran's claim was denied by a September 2005 rating decision, and the Veteran was notified of the decision in October 2005.  In March 2006, the Veteran reported that he had been treated for several weeks in 1968 and that he wanted to get records from this treatment.  However, it was already known that the Veteran was treated in 1968 as records from such treatment were already included in the Veteran's claims file and had been considered by the September 2005 rating decision.  As such, this statement from the Veteran did not prevent his claim from becoming final.  The next document was not received until March 2007 (which served as the claim to reopen), more than a year after the rating decision denying the Veteran's claim was issued.  

As such, the September 2005 rating decision is clearly final.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a lymph node condition was denied by a September 2005 rating decision, which found that the Veteran did not have a current disability impacting his lymph nodes.  The Veteran did not appeal.

At the time of the September 2005 rating decision, the evidence of record included service treatment records which did not show any lymph node problems.  Also of record were treatment records from shortly after the Veteran separated from service.

Specifically, a medical record dated on December 6, 1968, shows that the Veteran was seen by a dermatologist for a skin infection of his feet.  It was noted that the Veteran had grossly infected inguinal nodes, and the doctor diagnosed him with a secondary infection of lymphogitis and bilateral inguinal adenopathy.  The Veteran was hospitalized from December 6-19, 1968, for treatment of a rash involving both feet that had persisted for 8-9 months, and it was noted in the hospitalization summary that the Veteran had slightly tender and enlarged palpable lymph nodes in both inguinal regions.  However, no actual chronic lymph node disorder appears to have been diagnosed during the hospitalization.  

The only other medical record that was of record in September 2005 was a VA examination report from November 1990, which noted that the Veteran's lymphatic systems were normal.

In a March 2005 statement, the Veteran explained that when he had his serious foot infection in 1968 he was treated at the same time for problems with his lymph nodes; and he asserted that he still had pains under his arms and in his groin area which he associated with the lymph node problems.  However, he denied ever receiving any treatment for any lymph node condition.

As noted, based on this evidentiary record, the Veteran's claim was denied.

Since September 2005, additional evidence has been submitted.  However, this additional evidence is either duplicative of the evidence that was already of record at the time the Veteran's claim was previously denied or is not material.  

For example, additional VA treatment records were obtained, but they do not address any lymph node disorder or treatment; and therefore they are not considered to be material.

The only other evidence that has been submitted since the September 2005 denial is the Veteran's testimony at a May 2010 hearing before the Board, where he reported first developing a lymph node condition shortly after getting out of the service.  He stated that he went to the Charleston, South Carolina, VA to receive treatment for his feet, at which time swollen lymph nodes where observed in his groin area and in his arms.  The Veteran recalled that this occurred in approximately December 1968, and he asserted that ever since his lymph nodes would flare-up several times per year.  He indicated that his lymph nodes had been checked out, but he was unsure whether any disorder had ever actually been diagnosed.

While this testimony did address the Veteran's lymph nodes and was submitted since September 2005, the testimony is not considered "new" in that it essentially duplicated the Veteran's contentions that he voiced in his March 2005 claim.  

In September 2005, the evidence of record included the Veteran's assertions that he had a chronic lymph node disorder as a result of his service connected skin disability, and that he continued to have pain in his groin and under his arms following his treatment in 1968.  The evidence also noted the fact that the Veteran experienced lymph node inflammation in December 1968 during his hospitalization for his feet.  However, the Veteran's claim was denied because no chronic lymph node disorder had been diagnosed; and since the denial, no evidence has been submitted showing that the Veteran has ever been diagnosed with a lymph node disorder.

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, however, the Veteran's testimony is not considered new, and therefore no new evidence has been presented, aside from treatment records which are not material.  As such, even if a basis could be found to reopen the claim, neither the Veteran's testimony, nor the VA treatment records, would trigger any duty to assist.  

Accordingly, there is no basis upon which to reopen the Veteran's claim, and therefore his claim is not reopened and his appeal is denied.

Lung cancer

At his hearing before the Board in May 2010, the Veteran denied experiencing any breathing problems in service, but he testified that he served as a supply clerk in service, which resulted in him being around solvents and paints.  It appears that the Veteran's representative was attempting to infer that such exposure caused the Veteran's lung cancer.  However, while the Veteran separated from service in 1968, he was not diagnosed with lung cancer until May 2006; and no competent evidence has been submitted even suggesting that the Veteran's lung cancer was in any way related to his military service.  

The fact that the Veteran's lung cancer manifested more than 35 years after separation, while not dispositive, is strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

Regardless, because the lung cancer undisputedly manifested many years after service, service connection would require evidence linking the disease to the Veteran's military service or to a service connected disability.

Here, the Veteran asserted in March 2007 that his lung cancer was secondary to a lymph node condition.  

Unfortunately, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his lung cancer neither began during, nor was otherwise caused by, his military service, nor was secondary to a lymph node condition, he is not considered competent (meaning medical qualified) to address the etiology of his cancer.  As such, his opinion is insufficient to provide the requisite nexus between his lung cancer and either his military service or a service connected disability.

Furthermore, the Veteran is not service connected for a lymph node disorder; so, even if his lung cancer was secondary to a lymph node disorder, service connection would still not be warranted. 

Given that lay testimony is not considered competent in this case to establish the etiology of the Veteran's lung cancer, a medical opinion would be necessary to establish service connection.  Unfortunately, the Veteran's claims file is void of any suggestion from a medical professional that the Veteran's lung cancer either began during or was otherwise caused by the Veteran's military service.  As such, the criteria for service connection for lung cancer have not been met, and the Veteran's claim is denied.

Bilateral eye disorder

At his hearing before the Board in May 2010, the Veteran testified that prior to service he had never experienced any problems with his eyes.  He stated that he injured his eyes in service when he got hit in the eye in basic training.  The Veteran was unclear what actually struck him in the eye, speculating that it may have been a gun.  The Veteran reported that he could not see, and the medical officer allegedly told him there was something wrong with his eye, but then discharged him because nothing could be done.  The Veteran reported that as he had gotten older his eyesight had deteriorated.  The Veteran indicated it was only his right eye that had the problem, but he denied seeking any treatment for it during service, as he only got treatment for headaches.

Thus, it appears that the Veteran is seeking service connection for both a specific eye injury in service, as well as for diminished visual acuity.  However, as will be discussed, there is no evidence that the Veteran developed a permanent eye disability as a result of any in-service injury, and disability due to refractive error is not cognizable for VA compensation purposes unless it is aggravated by an in-service trauma or disease.  See 38 C.F.R. § 3.303(c).

While the Veteran denied seeking any eye treatment in service, service treatment records actually show that in June 1968 the Veteran sought medical treatment, complaining of pain around his right eye.  A sinus examination was requested, but the Veteran  unfortunately left before an examination could be conducted so it remains unclear what the cause of the eye pain was.  The service treatment records do not actually describe any specific injury to the eye, but the Veteran did report eye trouble on his medical history survey completed in conjunction with his separation physical.  A separation physical was conducted, but the Veteran's eyes were found to be normal and he demonstrated 20/20 vision in both eyes.  Additionally, there was even a specific notation that the Veteran met the visual requirements for combat arms.

As such, the Veteran's testimony that he experienced right eye pain during service is supported by the service treatment records.  However, service connection requires more than just experiencing pain around the eye in service; rather, the pain must be a symptom of a chronic disability which is later diagnosed.

Here, it is not disputed that the Veteran experienced pain in the area of his right eye in service.  However, the service treatment records reveal that the Veteran's eye pain was thought to be related to sinus problems (as a sinus examination was ordered).  Unfortunately, the Veteran left before a sinus examination could be conducted, and there is no evidence that a follow-up examination was ever conducted prior to separation.  The Veteran testified that he was told nothing could be done for his eyes at his separation physical, but the report from the separation physical conflicts with the Veteran's recollection as no eye problems were identified by the separation physical and the Veteran demonstrated perfect vision in both eyes on an eye test.  As such, at separation there was no indication of a chronic eye disability, providing evidence against this claim.  

Following service, there is no record of any eye treatment for many years.  As noted, the Veteran was hospitalized in December 1968, but there was no record of any eye problems or pain in the hospitalization summary.  

The earliest post-service evidence of any eye problems that is of record did not appear is not until November 1990 when the Veteran listed "eyes" among a number of other health complaints at a VA examination.  The Veteran was noted to have a scar under his right eye, but his visual fields and movements were found to be within normal limits; and while the Veteran's pupils were constricted, no eye related disability was actually diagnosed.

In December 1990, the Veteran was seen at a VA eye clinic where it was noted that he had been prescribed reading glasses approximately eight months earlier.  The Veteran did not have any flashes, floaters, diplopia, diabetes, or hypertension.  The Veteran had some macular mottling in his right eye; but no actual eye disability appears to have been diagnosed.

The Veteran testified that he had sought eye treatment within the year after separation, but he could not recall where he received treatment or what, if anything, was found.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As such, the Veteran is considered competent to report that he was injured in service when he was struck in the eye, as this is something that is capable of lay observation.  Similarly, the Veteran may report that he sought eye treatment within a year of separation.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, it is accepted that the Veteran did experience some pain around the right eye in service, but there is no showing that this was either a symptom of, or led to, a chronic eye disability.  Furthermore, at the Veteran's separation physical, his eyes were found to be normal, and the Veteran had 20/20 vision in both eyes, a conclusion that directly conflicts with the Veteran's recollection of events.  As such, there is no showing that any eye-related disability was present at separation from service.

The Veteran has asserted that he sought treatment for his eyes within a year of separation, but given the uncertainty of the Veteran's testimony, the Board simply does not find that it is sufficiently reliable to establish the onset or presence of an eye disability shortly after service.  The Board is sympathetic to the fact that the Veteran was attempting to recall the course of events which transpired more than four decades earlier, but he was unable to remember where he was treated, who treated him, or what, if anything, was actually found.  This lack of any detail undermines the Veteran's contention.  Conversely, medical evidence that was generated at an soon after separation, including the Veteran's separation physical and a hospitalization report from several months after separation in December 1968, did not identify any eye problems.  This evidence is found to be quite probative of the fact that no eye disability was present around the Veteran's separation from service.  Further, as noted above, the Veteran's recollection of events is not always accurate. 

At the end of the day, while the Veteran may have experienced some pain around his right eye in service, the fact remains that it has not been shown that this was a symptom of a chronic eye disability.  It is true that the Veteran now wears glasses.  However, the Veteran demonstrated 20/20 vision at separation and disability due to refractive error is not cognizable for VA compensation purposes unless it is aggravated by an in-service trauma or disease.  See 38 C.F.R. § 3.303(c).

Here, no medical evidence has been advanced suggesting that the Veteran's refractive error was caused by an in-service trauma or disease.  To the extent that the Veteran believes that it was, he is not medically qualified to make such a determination.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

Beyond the refractive error, evidence of a present eye disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for an eye condition is denied. 



Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established. 

The letter also specifically informed the Veteran  of what "new" and "material" meant in the context of his lymph node claim, and it informed him the reason that his claim had previously been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have numerous VA treatment records dating from 1968 to the present.  

The Veteran also testified at a hearing before the Board, where he alleged receiving considerable medical treatment over the years.  Unfortunately, it was felt that many of these records were no longer available.  The Veteran agreed that he would attempt to get the missing records, since he was most familiar with the places and times he was treated, and that he would contact VA and request assistance if it appeared that records were available that he was somehow unable to obtain.  The Board held the record open, but no additional records were submitted, and the Veteran did not request that VA seek any additional records.  As such, the Board must draw the conclusion that there are no relevant records that are available, but have not been obtained.

While a medical opinion of record was not provided with regard to the Veteran's previously denied lymph node claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary in the case of that issue.  

The duty to provide an examination has also not been triggered with regard to the Veteran's eye claim or his lung cancer claim.  The Veteran did not present evidence of a current eye disability, and there is no competent suggestion that the Veteran's lung cancer even may be related to either his time in service or to a service connected disability.

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for lung cancer is denied.

Service connection for a bilateral eye disorder, to include diminished visual acuity, is denied.

New and material evidence has been presented to reopen a claim of entitlement to service connection for a lymph node condition, and the Veteran's claim is not reopened.


REMAND

Epilepsy

At his hearing before the Board in May 2010, the Veteran denied ever experiencing any seizures prior to service, but he stated that while in the service he recalled blacking out on one occasion.  He was unsure, however, whether this alleged incident should be considered a seizure or whether it represented the first manifestation of his later-diagnosed epilepsy.  He denied having experienced any other spells like that while in service; and he denied ever seeking any in-service treatment for seizures.  The Veteran's service treatment records are in fact silent for any indication of seizures, and no seizure problems were found at the Veteran's separation physical.  The Veteran specifically denied having ever had either epilepsy or fits on his medical history survey completed in conjunction with his separation physical. 

The Veteran did testify that sometime between September and November 1968 he began having infrequent "spells"; but he denied ever seeking treatment until the mid-1970s.  The Veteran's wife indicated that she did not know the Veteran was having seizures at first.  However, no indication of seizure problems was noted in any of the treatment records from 1968. 

The first indication in the file of seizures did not appear until July 1989 when the Veteran was hospitalized for approximately a month for detoxification.  It was noted at that time that the Veteran had a history of seizures.  In July 1990, the Veteran was noted to have had seizures for the previous 6 years.

At a VA examination in November 1990, it was noted that the Veteran had a seizure disorder by history.  The examiner observed that the Veteran was first diagnosed with epilepsy in 1984, but the Veteran reported that he had had it before, but had not realized what it was.

In October 1990, the Veteran was hospitalized for several days for detoxification.  The hospitalization summary noted that the Veteran had a history of seizures were most probably secondary to alcohol use.

In May 2010, the attending physician at VA seizure clinic wrote a letter indicating that the Veteran began experiencing seizures in 1968, although it is not entirely clear what such an assertion was based on, limiting the probative value of the opinion.  The doctor did note that the Veteran's descriptions of these events were incomplete but were consistent with generalized tonic-clonic seizures.

Regulations provide that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Here, there is some suggestion that the Veteran experienced his first seizure during service, but there is also evidence that the Veteran abused alcohol in service (such as at a VA psychiatric evaluation in 1990), and there is some suggestion that the Veteran's seizures are the result of this alcohol abuse.

As such, a medical opinion of record is necessary to determine whether the Veteran's epilepsy either began during or was otherwise caused by his military service; and, if so, whether it was the result of alcohol abuse.

Headaches

At his hearing before the Board in May 2010, the Veteran testified that he had been experiencing headaches since service, but he has denied actually being diagnosed with any headache disability.  

Service treatment records confirm that the Veteran did have some problem with headaches during service.  For example, in August 1967 the Veteran sought treatment for headaches of one month's duration.  A physical examination was normal and Darvon was prescribed.  In November 1967, the Veteran sought treatment for headaches, which he reported having experienced off and on for several months.  The Veteran reported that his headaches occurred 3-4 times per week.  The impression of gastritis was rendered, but no headache disability was diagnosed.  On his medical history survey completed in conjunction with his separation physical in July 1968, the Veteran denied having frequent or severe headaches, but the medical officer did note that the Veteran had been experiencing frontal cephalgias for approximately a year without any sequela.  No headache disability was found by the separation physical. 

On December 3, 1968 the Veteran was examined by VA.  It was noted that he had been experiencing right frontal headaches, and he was diagnosed with a chronic sinus infection (right frontal).

There is a record showing that the Veteran was hospitalized from December 6-19, 1968 for treatment of a rash.  In the hospitalization report it was noted that an ENT consultation was obtained because the Veteran had been complaining of right sided, postorbital headaches.  The consult found the Veteran's nose to be clear and there was no evidence of sinus tenderness.  Sinus x-rays were negative.

The next evidence addressing headaches is not of record until March 1990 when the Veteran voiced concern about headaches and a neurology consult was sought.

At a VA examination in November 1990, the Veteran reported that he had begun to have headaches during service which he continued to experience almost every day.  He indicated that he took Aspirin or Tylenol for the pain.

Here, the evidence establishes the fact that the Veteran voiced headache complaints in service and he has continued to report headaches since service.  However, it does not appear that the Veteran has ever actually been diagnosed with a headache disorder.

As such, the Veteran should be provided with an examination to assess whether he has a headache disorder; and, if so whether it had its onset in service or was otherwise caused by service.

Stomach condition

At his hearing before the Board in May 2010, the Veteran denied ever having any problems with indigestion prior to going in the service.  He stated that he started having stomach problems after he began taking aspirin and Excedrin to treat his headaches.  He indicated that he was currently taking several kinds of medication for his stomach.  The Veteran indicated that all kinds of tests had been conducted, but he did not believe that he had ever actually been diagnosed with a stomach disability.

Service treatment records show that in November 1967 the Veteran sought treatment for his stomach.  He reported having experienced nausea for several months and he described occasional difficulty with bowel movements.  The nausea generally occurred in the early morning and occasionally prior to or after a meal.  The Veteran reported that he had a nervous stomach and the medical officer rendered the impression of gastritis.  No stomach disorder was found at the Veteran's separation physical. 

In December 1989, the Veteran presented for treatment, complaining about dark colored bowel movements.  He stated that he had stomach cramps, and he reported having been diagnosed with a slight ulcer approximately 7 years earlier.  No condition was diagnosed, and the Veteran was directed to return in a week if symptoms persisted.  In May 1990, the Veteran reported having experienced heartburn for approximately a month.

As such, there was some indication that the Veteran had stomach problems in service, and he continues to voice stomach related problems.  However, it is unclear whether the Veteran has a current, chronic, stomach disability, and if so, whether it either began during or was otherwise caused by the Veteran's military service.  Thus a medical opinion of record is necessary to resolve this claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2007 to the present.

2.  Schedule the Veteran for a VA examination of his stomach complaints.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current, (meaning currently present, or present at any time since the Veteran's claim was received in March 2007) chronic stomach disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any diagnosed stomach disability either began during or was otherwise caused by the Veteran's military service from September 1966 to September 1968.


In doing so, the examiner should specifically address the service treatment records showing complaints of stomach problems.  The examiner should also determine whether any diagnosed, chronic stomach disorder was the result of abuse of alcohol (meaning the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user).

3.  Schedule the Veteran for a VA examination of his headaches.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner determine whether the Veteran has objective evidence of a chronic headache disability; and, if so, should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a chronic headache disability either began during or was otherwise caused by the Veteran's military service from September 1966 to September 1968.

In doing so, the examiner should specifically address the service treatment records showing complaints of headaches. 

4.  Schedule the Veteran for a VA examination of his epilepsy.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's epilepsy (if any) either began during or was otherwise caused by the Veteran's military service  from September 1966 to September 1968.

In doing so, the examiner should consider whether the Veteran's report of blacking out in service should be considered an early symptom of his later-diagnosed epilepsy. 

If the examiner concludes that the Veteran's epilepsy began in service, the examiner should provide an opinion as to whether the epilepsy was the result of abuse of alcohol (meaning the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user).

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


